UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07678 American Municipal Income Portfolio Inc. (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN 55402 (Name and address of agent for service) 800-677-3863 Registrant's telephone number, including area code Date of fiscal year end: 8/31/07 Date of reporting period: 5/31/07 Item 1 - Schedule of Investments Schedule of INVESTMENTS MAY 31, 2007(unaudited) American Municipal Income Portfolio Description of Security Principal Amount/ Shares Market Value (a) (Percentages of each investment category relate to net assets applicable to outstanding common shares) Municipal Long-Term Securities – 147.6% Alabama – 0.8% Camden Industrial Development Board, Weyerhaeuser (AMT), 6.38%, 12/1/24 $ 650,000 $709,806 Arizona – 6.3% Douglas Community Housing Revenue, Rancho La Perilla, 6.13%, 7/20/41 985,000 1,019,987 Gilbert Industrial Development Authority, S.W. Student Services (Prerefunded 2/1/09 @ 102), 5.85%, 2/1/19 (b) 1,300,000 1,365,689 Pima County United School District (FGIC), 8.38%, 7/1/13 2,450,000 3,034,055 5,419,731 California – 15.3% California Statewide Communities Development Authority Revenue, L.A. Jewish Home (CMI), 5.25%, 11/15/23 2,000,000 2,090,020 Golden State Tobacco Settlement (Prerefunded 6/1/13 @ 100), 5.50%, 6/1/33 (b) 1,000,000 1,085,980 Pollution Control Financing Authority, Solid Waste Revenue, Waste Management Incorporated Project, Series A-2 (AMT), 5.40%, 4/1/25 1,000,000 1,039,790 Pollution Control Financing Authority, Solid Waste Revenue, Waste Management Incorporated Project, Series B, (AMT), 5.00%, 7/1/27 500,000 502,340 State General Obligation, 5.00%, 2/1/21 1,500,000 1,562,175 4.50%, 3/1/30 4,870,000 4,727,845 State Public Works, Department of Mental Health - Coalinga, 5.50%, 6/1/19 2,000,000 2,179,820 Ventura County California Area Housing Authority, Multifamily Revenue (AMBAC) (AMT), 5.00%, 12/1/22 100,000 101,055 13,289,025 Colorado – 13.5% Educational and Cultural Facilities Authority, The Classical Academy (Prerefunded 12/1/11 @ 100), 7.25%, 12/1/30 (b) 2,000,000 2,269,680 Health Facilities Authority, Volunteers of America Care, 5.00%, 7/1/15 280,000 278,060 5.25%, 7/1/27 1,000,000 998,720 Northwest Parkway Public Highway Authority, Zero Coupon Bond (AMBAC), 4.53%, 6/15/29 (c) 5,000,000 1,395,900 State Health Facilities Authority, Covenant Retirement Community, 6.13%, 12/1/33 1,000,000 1,081,910 State Health Facilities Authority, Evangelical Lutheran, 5.90%, 10/1/27 650,000 692,490 5.00%, 6/1/29 1,000,000 1,012,290 State Housing and Financial Authority, Multifamily Housing Project – Class II (AMT), 5.70%, 10/1/42 2,745,000 2,819,527 State Housing and Financial Authority, Solid Waste Revenue, Waste Management Incorporated Project (AMT), 5.70%, 7/1/18 1,000,000 1,086,300 Water Reserve and Power Development Authority, Clean Water Revenue, 5.90%, 9/1/16 25,000 25,292 11,660,169 Florida – 4.8% Palm Beach County, Health Facilities, ACTS Retirement – Lifecomm, Inc., 4.50%, 11/15/36 2,120,000 1,963,608 Palm Beach County Facilities Authority, Abbey Delray South, 5.45%, 10/1/15 1,100,000 1,146,255 Palm Beach County, School COPs (FGIC), 5.00%, 8/1/18 1,000,000 1,068,490 4,178,353 Georgia – 8.2% Fulton County Development Authority, Maxon Atlantic Station, (AMT), 5.13%, 3/1/26 700,000 708,652 Municipal Electric Authority (FGIC) (Escrowed to maturity), 6.50%, 1/1/12 (d) 6,000,000 6,379,380 7,088,032 Illinois – 4.0% Finance Authority, Friendship Village Schaumburg, 5.38%,2/15/25 500,000 508,310 Health Facility Authority, Lutheran General Hospital, 7.00%, 4/1/08 280,000 286,356 7.00%, 4/1/14 500,000 573,840 Health Facility Authority, Villa St. Benedict, 6.90%, 11/15/33 600,000 660,654 State Financial Authority, Clare at Water Tower Project, 6.00%, 5/15/25 650,000 674,583 State Financial Authority, Landing at Plymouth Place Project, 6.00%, 5/15/37 700,000 742,084 3,445,827 Indiana – 5.0% Health and Educational Facilities Authority, Clarian Health Partners, 5.00%, 2/15/39 1,300,000 1,309,945 Health Facility Authority, Columbus Hospital (FSA), 7.00%, 8/15/15 2,670,000 3,023,321 4,333,266 Iowa – 7.0% Finance Authority, Friendship Haven Project, Series A, 6.13%, 11/15/32 800,000 823,152 Hospital Facilities Authority (Prerefunded 2/15/10 @ 101) 6.75%, 2/15/15 (b) 1,000,000 1,081,710 Sheldon Health Care Facilities, Northwest Iowa Health Center Project, 6.15%, 3/1/16 1,000,000 1,001,590 State Higher Education Loan Authority, Simpson College, 5.00%, 12/1/27 430,000 435,358 5.10%, 12/1/35 290,000 293,602 State Higher Education Loan Authority, Wartburg College, 5.05%, 10/1/24 1,555,000 1,591,434 State Higher Education Loan Authority, Wartburg College (ACA) (Prerefunded 10/1/12 @ 100), 5.50%, 10/1/33 (b) 750,000 804,255 6,031,101 Louisiana – 1.1% Rapides Financial Authority Revenue, Cleco Power LLC Project (AMBAC) (AMT), 4.70%, 11/01/36 1,000,000 990,670 Massachusetts – 2.8% Boston Industrial Development Financing Authority, Crosstown Center Project (AMT), 6.50%, 9/1/35 495,000 511,696 State Development Financing Agency Revenue, Education Facility Academy Pacific Rim A (ACA), 5.13%, 6/1/31 1,825,000 1,903,165 2,414,861 Michigan – 4.0% Comstock Park Public Schools (FGIC) (MQSBLF), 7.88%, 5/1/11 3,145,000 3,484,220 Minnesota – 11.5% Cuyuna Range Hospital District, Health Facility Authority Revenue 5.00%, 6/1/29 1,000,000 990,780 5.50%, 6/1/35 1,000,000 1,035,970 Glencoe Health Care Facilities, Glencoe Regional Health Services (Prerefunded 4/1/11 @ 101), 7.50%, 4/1/31 (b) 900,000 1,009,368 Maplewood Multifamily Revenue, Carefree Cottages II (AMT) (FNMA), 4.80%, 4/15/34 1,000,000 1,004,250 Marshall Health Care Facility, Weiner Medical Center, 6.00%, 11/1/28 500,000 542,245 Minneapolis Health Care System, Allina Health System, 6.00%, 11/15/23 565,000 607,844 Rochester Electric Utilities Revenue, 5.00%, 12/1/30 1,000,000 1,052,530 St. Paul Housing and Redevelopment Hospital Authority, Health East Project, 5.00%, 11/15/17 1,400,000 1,422,162 State Agriculture and Economic Board, Health Care System, 6.38%, 11/15/29 30,000 32,147 Stillwater Health Care Revenue, Health System Obligation Group, 5.00%, 6/1/35 1,550,000 1,566,290 Worthington Housing Authority, Meadows Worthington Project, 5.25%, 11/1/28 675,000 670,680 9,934,266 Missouri – 3.4% North Central Missouri Regional Water System Revenue, 5.00%, 1/1/37 1,000,000 987,780 St Louis Industrial Development Authority Facilities Solid Waste Disposal, Anheuser Busch Project (AMT), 4.88%, 3/1/32 2,000,000 1,967,360 2,955,140 Montana – 1.8% Forsyth Pollution Control, Northwestern Corporation (AMBAC), 4.65%, 8/1/23 1,500,000 1,532,505 Nevada – 0.6% State Department of Business and Industry, Las Ventanas Retirement Project, 6.00%, 11/15/14 250,000 252,230 6.75%, 11/15/23 250,000 260,825 513,055 New Hampshire – 0.7% Health and Education Facility Authority, Speare Memorial Hospital, 5.88%, 7/1/34 600,000 628,842 New Mexico – 2.0% Mortgage Finance Authority (FHA) (FMHA) (VA), 6.88%, 1/1/25 670,000 686,020 Mortgage Finance Authority (FNMA) (GNMA), 6.50%, 7/1/25 495,000 505,251 6.75%, 7/1/25 495,000 506,311 1,697,582 New York – 1.2% New York Water and Sewer System (Crossover refunded 6/15/10 @ 101), 6.00%, 6/15/33 (b) 620,000 664,504 New York Water and Sewer System (Prerefunded 6/15/10 @ 101), 6.00%, 6/15/33 (b) 380,000 405,468 1,069,972 North Carolina – 1.6% State Commission Medical Care Health Care Facilities, Pennybyrn at Maryfield, 6.00%, 10/1/23 1,300,000 1,367,704 North Dakota – 2.1% Fargo Health Systems, Meritcare, 5.63%, 6/1/31 1,750,000 1,839,600 Ohio – 3.8% Richland County Hospital Facilities, (Prerefunded 11/15/10 @ 101) Medcentral Health System, 6.13%, 11/15/16 (b) 670,000 724,056 6.38%, 11/15/30 (b) 665,000 723,985 Richland County Hospital Facilities, Medcentral Health System, 6.13%, 11/15/16 330,000 351,988 6.38%, 11/15/30 335,000 359,314 Toledo – Lucas County Port Authority, Crocker Park Public Improvement Project, 5.25%, 12/1/23 500,000 522,650 Toledo – Lucas County Port Authority, St. Mary Woods Project, Series A, 6.00%, 5/15/24 600,000 606,762 3,288,755 Oklahoma – 1.2% Norman Regional Hospital Authority, 5.38%, 9/1/29 1,000,000 1,042,090 Oregon – 3.0% Gilliam County Waste Management (AMT), 5.25%, 7/1/29 500,000 513,785 State Department of Administrative Services (FSA), 5.00%, 9/1/11 2,000,000 2,091,660 2,605,445 Pennsylvania – 2.4% Chartiers Valley Industrial and Commercial Development Authority, Friendship Village South, 5.75%, 8/15/20 1,000,000 1,016,840 Montgomery County Industrial Development Authority, Whitemarsh Continuing Care, 6.25%, 2/1/35 1,000,000 1,055,260 2,072,100 Puerto Rico – 6.9% Puerto Rico Electric Power Authority (CIFG), 4.25%, 7/1/27 1,500,000 1,454,565 Puerto Rico Electric Power Authority (MBIA), 5.25%, 7/1/29 4,000,000 4,495,280 5,949,845 South Carolina – 4.8% Educational Facilities Authority, Wofford College, 4.50%, 4/1/30 750,000 727,050 Environmental Improvement Revenue, Georgetown County, International Paper (AMT), 5.55%, 12/1/29 650,000 682,591 State Jobs Economic Development Authority, Hospital Facility, Palmetto Health 6.13%, 8/1/23 250,000 273,122 6.38%, 8/1/34 40,000 45,016 State Jobs Economic Development Authority, Hospital Facility, Palmetto Health (Prerefunded 8/1/13 @ 100), 6.38%, 8/1/34 (b) 335,000 377,883 State Public Service Authority, Santee Cooper (MBIA), 5.00%, 1/1/30 2,000,000 2,095,140 4,200,802 South Dakota – 5.6% Deadwood, Certificates of Participation (ACA), 5.00%, 11/1/20 1,000,000 1,025,510 Sioux Falls Health Facilities, Dow Rummel Village Project (Prerefunded 11/15/12 @ 100), 6.63%, 11/15/23 620,000 699,695 State Economic Development Finance Authority, Pooled Loan Program, Davis Family (AMT), 6.00%, 4/1/29 1,000,000 1,030,940 State Economic Development Finance Authority, Pooled Loan Program, McEleeg (AMT), 5.95%, 4/1/24 2,000,000 2,066,840 4,822,985 Tennessee – 3.1% Johnson City Health and Education Facilities, Mountain States Health, 7.50%, 7/1/33 1,000,000 1,149,920 Shelby County Health, Education and Housing Facilities, Methodist Healthcare (Prerefunded 9/1/12 @ 100), 6.50%, 9/1/21 (b) 650,000 729,814 Sullivan County Health, Education and Housing Facilities, Wellmont Health System Project (Prerefunded 9/1/12 @ 101), 6.25%, 9/1/32 (b) 750,000 830,355 2,710,089 Texas – 16.8% Abilene Health Facility Development Revenue, Sears Methodist Retirement, 5.88%, 11/15/18 1,150,000 1,172,839 6.00%, 11/15/29 500,000 511,665 Brazoria County Environmental Authority, Dow Chemical Project (AMT) 5.70%, 5/15/33 500,000 523,210 Brazos River Pollution Control Authority, Texas Utilities (AMT), 7.70%, 4/1/33 500,000 562,475 Brazos River Pollution Control Authority, TXU Energy (AMT), 6.75%, 10/1/38 715,000 773,787 Fort Bend Independent School District (PSF) (Escrowed to maturity), 5.00%, 2/15/14 (d) 1,000,000 1,063,090 Grand Prairie Independent School District (PSF), 5.85%, 2/15/26 40,000 42,756 Grand Prairie Independent School District (PSF) (Prerefunded 8/15/11 @ 100), 5.85%, 2/15/26 (b) 2,960,000 3,184,664 Housing Finance Development Community Central, Villa De San Antonio, 6.00%, 5/15/25 1,000,000 1,017,450 Houston Health Facilities Development Revenue, Retirement Facility, Buckingham Senior Living, 7.00%, 2/15/26 1,500,000 1,654,530 Sam Rayburn Municipal Power Agency (RAAI), 5.75%, 10/1/21 1,000,000 1,076,770 Tarrant County Cultural Education, Northwest Senior Housing, Edgemere Project, 6.00%, 11/15/26 600,000 642,888 Travis County Health Facilities Development Authority, Retirement Facility, Querencia Barton Creek New Project, 5.50%, 11/15/25 200,000 203,784 5.65%, 11/15/35 500,000 512,815 Tyler Health Facility, Mother Frances Hospital, 5.00%, 7/1/37 1,100,000 1,086,459 Tyler Health Facility, Mother Frances Hospital, (Prerefunded 7/1/13 @ 100), 5.75%, 7/1/27 500,000 545,125 14,574,307 Washington – 1.1% Skagit County Public Hospital District, 6.00%, 12/1/23 900,000 963,324 Wyoming – 1.2% Sweetwater County Solid Waste Disposal Revenue – FMC Corporation Project (AMT), 5.60%, 12/1/35 1,000,000 1,054,940 Total Municipal Long-Term Securities (cost: $122,474,455) 127,868,409 Short-Term Investments – 0.7% Affiliated Money Market Funds (e) – 0.7% First American Tax Free Obligations Fund, Class Z 567,889 567,889 (cost: $567,889) Total Investments in Securities (f) – 148.3% (cost: $123,042,344) $ 128,436,298 Preferred Shares, at Liquidation Value – (50.2)% (43,500,000) Other Assets and Liabilities, Net – 1.9% 1,684,425 Total Net Assets – 100.0% $ 86,620,723 Notes to Schedule of Investments: (a) Debt obligations exceeding 60 days to maturity are valued by an independent pricing service thathas been approved by the fund’s board of directors. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings, and general market conditions. Securities for which prices are not available from an independent pricing service but where an active market exists are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely used quotation system. When market quotations are not readily available, securities are valued at fair value as determined in good faith by procedures established and approved by the fund’s board of directors. Some of the factors which may be considered in determining fair value are fundamental analytical data relating to the investment; the nature and duration of any restrictions on disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of the forces that influence the market in which the securities are purchased or sold. If events occur that materially affect the value of securities between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities will be valued at fair value. Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates market value. Security valuations are performed once a week and at the end of each month. As of May 31, 2007, the fund had no fair valued securities. (b) Prerefunded issues are backed by U.S. government obligations. Crossover refunded issues are backed by the credit of the refunding issuer. In both cases, the bonds mature at the date and price indicated. (c) For zero-coupon investments, the interest rate shown is the effective yield as of May 31, 2007. (d) Escrowed to maturity issues are typically backed by U.S. government obligations. If callable, these bonds may still be subject to call prior to maturity. (e) Investment in affiliated security. This money market fund is advised by FAF Advisors, Inc., which also serves as advisor for the fund. (f) On May 31, 2007, the cost of investments in securities for federal income tax purposes was $123,042,344.There are currently no material differences between federal tax cost and book cost of investments. The aggregate gross unrealized appreciation and depreciation of investments in securities, based on this cost were as follows: Gross unrealized appreciation $5,756,193 Gross unrealized depreciation (362,239) Net unrealized appreciation $5,393,954 ACA – American Capital Access AMBAC – American Municipal Bond Assurance Company AMT – Alternative Minimum Tax. As of May 31, 2007, the aggregate market value of securities subject to the AMT is $18,650,014 which represents 21.5% of net assets applicable to common shares. CMI– California Mortgage Insurance Program FGIC – Financial Guaranty Insurance Corporation FHA – Federal Housing Authority FMHA – Farmers Home Administration FNMA – Federal National Mortgage Association FSA – Financial Security Assurance GNMA – Government National Mortgage Association MBIA – Municipal Bond Insurance Association MQSBLF – Michigan Qualified School Board Loan Fund Program PSF – Permanent School Fund RAAI – Radian Asset Assurance Inc. VA – Veterans Administration Item 2—Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the date of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported timely. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3 – Exhibits Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act are filed as exhibits hereto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. American Municipal Income Portfolio Inc. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: July 24, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date:July 24, 2007 By: /s/ Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date:July 24, 2007
